     Case 3:19-cv-01628-LAB-AHG Document 389 Filed 07/10/20 PageID.6407 Page 1 of 7



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11      SECURITIES AND EXCHANGE                  Case No.: 19cv1628-LAB (AHG)
        COMMISSION,
12
                                    Plaintiff,   ORDER DENYING MOTIONS TO
13                                               INTERVENE;
        v.
14
                                                 ORDER WITHDRAWING LEAVE
        GINA CHAMPION-CAIN, et al.,
15                                               FOR NON-PARTIES TO FILE
                               Defendants.       BRIEFING; AND
16
17                                               ORDER GRANTING LEAVE TO
                                                 FILE DOCUMENT UNDER SEAL
18
19                                               [Docket Numbers 21, 62, 66, 89,
                                                 and 114.]
20
21
22    Motions for Leave to Intervene
23           Three groups of non-parties filed motions for leave to intervene (Docket nos.
24    62, 89, and 114.) The SEC and the Receiver opposed these. After several
25    extensions, the motions are all full briefed and ready for decision.
26           Legal Standards
27           The three motions are governed by Fed. R. Civ. P. 24(a), to the extent the
28    movants seek to intervene as of right. The Court is “guided primarily by practical

                                                 1
                                                                             19cv1628-LAB (AHG)
     Case 3:19-cv-01628-LAB-AHG Document 389 Filed 07/10/20 PageID.6408 Page 2 of 7



1     and equitable considerations, and the requirements for intervention are broadly
2     interpreted in favor of intervention.” United States v. Alisal Water Corp., 370 F.3d
3     915, 919 (9th Cir. 2004). That being said, the parties seeking to intervene bear the
4     burden of showing that all requirements for intervention have been met. Id. These
5     are: (1) timeliness, (2) an interest relating to property or transaction that is the
6     subject of the action, (3) disposition of the action may impair or impede the
7     applicants’ ability to protect the interest, and (4) the applicants’ interest is not
8     adequately represented by existing parties. Nw. Forest Res. Council v. Glickman,
9     82 F.3d 825, 836 (9th Cir. 1996).
10          The SEC argues that § 21(g) of the Securities Exchange Act of 1934, 15
11    U.S.C. § 78(u)(g), bars intervention without the SEC’s consent. While some Courts
12    have accepted this argument, the Ninth Circuit has not squarely addressed it and
13    district courts in this Circuit have generally rejected the argument. See, e.g.,
14    S.E.C. v. ABS Manager, LLC, 2013 WL 3752119, at *2–3 (S.D. Cal., July 15,
15    2013); S.E.C. v. TLC Investments & Trade Co., 147 F. Supp. 2d 1031, 1039–40
16    (C.D. Cal., 2001). Moreover, the Ninth Circuit has consistently held that district
17    courts possess broad equitable powers in the administration and supervision of an
18    equity receivership such as the one in this case. See SEC v. Capital Consultants,
19    LLC, 397 F.3d 733, 738 (9th Cir. 2005); SEC v. Hardy, 803 F.2d 1034, 1037–38
20    (9th Cir. 1986).
21          The Edelman Motion
22          The first motion (Docket no. 62) is brought by three investors: Bryan, Mychal,
23    and Robert Edelman. Their argument rests, in part, on their contention that they
24    were entitled to notice and an opportunity to oppose the SEC’s motion for
25    preliminary injunction. The Court’s order granting that motion imposed the
26    receivership.
27          After the Edelmans filed their motion to intervene, however, the Receiver
28    filed a motion for an order in aid of her receivership. The Court received briefing

                                               2
                                                                         19cv1628-LAB (AHG)
     Case 3:19-cv-01628-LAB-AHG Document 389 Filed 07/10/20 PageID.6409 Page 3 of 7



1     on this, including briefing from interested non-parties who did not previously have
2     an opportunity to be heard. The Edelmans filed a substantial opposition to the
3     motion (Docket no. 101), asking the Court for various kinds of relief in connection
4     with the receivership — including asking the Court to replace the receivership with
5     another mechanism.
6           The Court invited counsel to address possible changes to the preliminary
7     injunction, the method of notice to investors and other interested persons, and
8     other urgent issues relating to the receivership. (See Docket no. 113.) Although
9     the Court didn’t intend to revisit the imposition of a receivership or the appointment
10    of a receiver (see id.), it allowed their counsel to be heard on these issues. Even
11    assuming that investors and creditors had the advance right to notice and an
12    opportunity to be heard, the Edelmans have now had an opportunity to raise the
13    issues they wanted to raise, and to have their positions heard and considered.
14    (See Docket no. 126 at 2:7–9.)
15          The appointed receiver has been charged with representing the interest of
16    all the investors. She is undertaking actions on their behalf that could not feasibly
17    be taken by individual investors or groups of investors. She is required to file
18    interim reports and to seek authorization before taking important actions, and she
19    is subject to the Court’s ongoing supervision. Other procedural safeguards are also
20    in place to protect the interests of investors such as the Edelmans.
21          The purpose of imposing a receivership was to ensure that assets are
22    managed as efficiently as possible and divided fairly. If this responsibility is split
23    among numerous parties with competing interests, the Court fears that individual
24    investors and creditors will likely end up with less than they would under the
25    stewardship of the receivership. Moreover, vesting decision-making authority in
26    multiple parties is destined to invite a “free-for-all” that will necessarily result in an
27    inequitable distribution of assets with a few lucky winners and many losers, and a
28    great deal of waste. For these reasons, the Court finds that the receiver adequately

                                                  3
                                                                              19cv1628-LAB (AHG)
     Case 3:19-cv-01628-LAB-AHG Document 389 Filed 07/10/20 PageID.6410 Page 4 of 7



1     represents the Edelmans’ interest as investors. Because this prong of the test is
2     not met, the Court finds the Edelmans are not entitled to intervene.
3           Furthermore, while the Edelmans’ briefing has been helpful and succinct, the
4     Court is mindful of the need to manage the case, which can fairly be described as
5     buzzing with activity. This case is less than a year old, yet the docket already has
6     nearly four hundred entries. Granting individual investors the status of parties with
7     a right to weigh in on every issue would render the receivership and the case much
8     less manageable, and introduce needless expense, duplication of effort, and delay.
9           The Merit Financial Motion
10          Merit Financial, Inc. seeks leave to intervene the manager of the CA Fund,
11    raising arguments similar to the Edelmans’. Merit’s goal in seeking intervention is
12    to gain the right to be heard as to the propriety of a permanent receivership, notices
13    to be given to investors, and an opportunity to be heard. (See Docket no. 89-1 15
14    3:5–16.) Because Merit, like the Edelmans, has now been afforded that
15    opportunity, this argument is unpersuasive.
16          Although Merit’s role is somewhat more complicated than the Edelmans’, it
17    characterizes itself as an investor whose assets are now subject to control by the
18    receiver and which, it fears, may be spent to pay other expenses of the
19    receivership. For the same reasons identified above, the Court finds the receiver
20    adequately represents Merit’s interest.
21          The Insurance Companies’ Motion
22          Two insurance companies who are secured creditors, American National Life
23    Insurance Company of New York and American National Insurance Company seek
24    to intervene to protect their interest in certain commercial real estate. In this
25    respect, they are in a somewhat different position than the investors. They argue
26    that the receiver is acting contrary to their interests by refusing to make payments
27    on secured debts owed to them, even though the borrowers (which are three
28    businesses) were in default before the receivership was imposed. The debts are

                                                4
                                                                           19cv1628-LAB (AHG)
     Case 3:19-cv-01628-LAB-AHG Document 389 Filed 07/10/20 PageID.6411 Page 5 of 7



1     secured by commercial properties, and the total value of the debt is over $9 million.
2     The companies also argue the receiver’s failure to pay bills and taxes has caused
3     tax and mechanics’ liens to attach.
4           The two companies’ interest, however, will not be practically impaired if they
5     are not allowed to intervene. True, they cannot enforce their interest without Court
6     approval while the receivership owns the properties. But they have other means at
7     their disposal to protect it. See United States v. Alisal Water Corp., 370 F.3d 915,
8     921 (9th Cir. 2004) (lienholder’s interest in ability to collect debt could be dealt with
9     through receiver’s summary claims process).
10          The receiver is in the process of selling off these properties to raise money.
11    Two of the three properties have already been sold, and the insurance companies
12    have received payouts out of the proceeds. (Docket nos. 316, 317.) While the third
13    property remains unsold, there is no reason to believe the receiver will be unable
14    to sell it, or that the companies will not ultimately receive a payout once the
15    property is sold. In short, the companies have adequate means at their disposal to
16    protect their interest without intervening. See Alisal Water, 370 F.3d at 921.
17          Order on Motions to Intervene
18          For the reasons set forth above, the applicants are not entitled to intervene
19    as of right. Nor does the Court find that permissive intervention is appropriate. The
20    three motions are DENIED, and the Edelmans’ motion to expedite (Docket no. 66)
21    is DENIED AS MOOT.
22    Rescinding Leave to File Briefing
23          Because it was evident that briefing on the motions for leave to intervene
24    would be delayed, and because it appeared that other non-parties might seek
25    leave to intervene, the Court has permitted non-parties to file briefing in the interim.
26    With this ruling, there is no longer any need to receive briefing from non-parties.
27    And because future motions for leave to intervene would be untimely, none are
28    ///

                                                  5
                                                                             19cv1628-LAB (AHG)
     Case 3:19-cv-01628-LAB-AHG Document 389 Filed 07/10/20 PageID.6412 Page 6 of 7



1     likely to be granted. Leave for non-parties to file briefing in this action is therefore
2     RESCINDED.
3           Correspondingly, this ruling means that parties to related actions who are not
4     also parties to this action may not file briefing in the docket without leave.
5     Motion for Leave to File Document Under Seal
6           Defendant Gina Champion-Cain sought leave to file under seal a three-page
7     summary schedule of her assets (See Docket no. 21), which the preliminary
8     injunction (Docket no. 6) required her to file.
9           All documents filed with the court are presumptively public. San Jose
10    Mercury News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999). Of the
11    two standards for sealing, the Court assumes, arguendo, that the higher
12    “compelling reasons” standard applies here. See Pintos v. Pac. Creditors Ass’n,
13    605 F.3d 665, 677 (9th Cir. 2010) (identifying the two standards for sealing).
14          The schedule lists a number of financial accounts with associated account
15    numbers, plus real and personal property. The summary provides valuations for
16    each asset or group of assets. The financial account numbers could easily be
17    misused and should not be disclosed. See Fed. R. Civ. P. 5.2. It also includes
18    valuations for property, some of which is likely to be offered for sale. In this context,
19    the valuation of property is a type of trade secret. Making it public it would give
20    prospective buyers of the property an advantage over the seller. The summary
21    also includes some financial information about non-parties. It includes other details
22    about the assets, but most of them are disclosed in other documents. The public
23    has little need to look at this summary to obtain that information.
24          Protecting the financial information from disclosure and misuse is
25    a compelling reason, which the Court finds outweighs the public’s right to access.
26    ///
27    ///
28    ///

                                                  6
                                                                             19cv1628-LAB (AHG)
     Case 3:19-cv-01628-LAB-AHG Document 389 Filed 07/10/20 PageID.6413 Page 7 of 7



1     See Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).
2     The motion is GRANTED, and Champion-Cain may file the summary under seal.
3
4            IT IS SO ORDERED.
5     Dated: July 10, 2020
6
7                                           Hon. Larry Alan Burns
                                            Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              7
                                                                       19cv1628-LAB (AHG)
